DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2, 4-15, and 17-28, 30 and 31 are pending.
Claim(s) 1-2, 4-15, and 17-28, 30 and 31 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 08/09/2022.
Claims 1, 2, 4 to 10, 13 to 15, 17 to 23, 25 to 28, and 31 are amended. Accordingly, the amended claims are being fully considered by the examiner.\
THIS ACTION IS MADE FINAL.











Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-15, and 17-25, 30 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Claim 1 recites:
	“a detection device in communication with an element of a the power tool to determine whether the element of the power tool requires replacement, wherein the detection device determines whether the element requires adjustment;”
	“wherein the detection device is configured to record one or more of the following operations of the element:”
	“an indicator in communication with the detection device to indicate that the element requires replacement or adjustment, in response to the one or more operations of the element recorded by the detection device,”

It’s not clear if the detection device already determines that the element of the power tool requires replacement, then why there is a necessity to determine whether the element requires adjustment. In other words, if it is already confirmed that “component” needs a replacement, then it is unclear why the system needs to check if the component needs “adjustment.”
Applicant’s specification ¶60 describes: “detection device 102 is configured to detect and record operation of the replaceable and/or adjustable element 104, compare the recorded operation with a threshold value and determine that the replaceable and/or adjustable element 104 requires replacement or adjustment”
For the examination purpose, the above described limitation is construed as, “a detection device in communication with an element of a the power tool to determine whether the element of the power tool requires replacement, or  adjustment;”
Further it’s not clear if system randomly indicates requirements of adjustment or replacement. The claim doesn’t define any set margins for replacement and adjustment indications. For example, it’s unclear up to what deviation between the recorded operation value and threshold value may indicate a replacement over an adjustment. It’s not clear how the choice is made whether to adjust the element, or to replace the element (i.e.; beyond adjustment)
Applicant’s specification ¶60 describes: “for example, the detection device 102 can detect and record for how much time the replaceable and/or adjustable element 104 has been in use and compare the recorded usage time with a threshold time value. When the cumulative recorded usage equals or exceeds the threshold time value, the detection device 102 transmits a signal to the indicator 108 and the indicator 108 indicates that the replaceable and/or adjustable element 104 requires replacement or adjustment. In some instances, the element 104 will need replacing when the threshold time value is reached or exceeded. In some instances, when the threshold time value is reached or exceeded, the element 104 will require adjustment, for example, changing a mounting position of the element 104 to compensate for a level of wear in the element 104 after the threshold time value of use.”
Applicant’s specification states that, based on the comparison result of recorded operation with threshold it is determined that sometimes the element needs adjustment and sometimes the element needs replacement. However, from the limitations of the claim, the margins are not clear.
	Appropriate correction is required.

Incomplete for omitting essential steps:
Claim 14:
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:

	After recording the one or more operations of the element: 
Comparing the one or more operations of the element with a threshold
Determining from the comparison result, if the element requires an adjustment or replacement:
If the element requires an adjustment, then indicating that the element requires adjustment
If the element requires a replacement, then indicating that the element requires replacement.
	Since these steps are omitted, it makes it unclear in response to what, the indication of adjustment or replacement are provided. There must be a set margin for the system to decide how much of a deviation between the recorded operation and a predetermined threshold will call for an adjustment and how much deviation will call for a replacement. Without these set margins, it’s not possible for a system to determine an adjustment or replacement, because otherwise the system will randomly choose to provide adjustment or replacement indication of an element. The claim does record operation data; however, those recorded operation data is never used to perform any other steps of the method. For example, the step where the recorded data is used to determine the adjustment indication or replacement indication is omitted. Therefore, the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.
	Examiner notes that to overcome this deficiency, the limitations of the independent claim 15 can be moved to the parent claim 14. Examiner notes that if such amendments are performed, claim 15 will need to be canceled or amended to avoid duplicate claim warnings under Double Patenting.




Claims 2, 4-13, and 30-31:
	Based on their dependencies in claim 1, claims 2, 4-13, and 30-31also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2, 4-13, and 30-31are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 17-25:
	Based on their dependencies in claim 14, claims 15 and 17-25 also include the same deficiencies as claim 14; therefore, for the same reasons as described above in claim 1, claims 15 and 17-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11, 14-15, 17-22, 24, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte et al. (US20160263674A1) [hereinafter Laliberte] and further in view of McDonnell et al. (US20030182014A1) [hereinafter McDonnell]
Claim 1 (amended):
	Regarding claim 1, Laliberte discloses, “A power tool element indicating system for a portable power tool, the power tool element indicating system comprising:” [See power tool element indicating system 102 (i.e.; power tool element/part/component status indicating system) for power tool 100 : “The saw 100 further includes an object detection system 102 that is includes a digital controller 140, memory 142, clock source 144, amplifier 146, transformer 150 and demodulators 143A and 143B.” (¶57)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced” (¶134)];
	“a detection device in communication with an element of a the power tool to determine whether the element of the power tool requires replacement, or adjustment;” [See a detection device (e.g.; sensor with controller) in communication with an element of the power tool (e.g.; sensor with controller device in communication with brush) to determine whether the element of the power tool requires replacement: “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)….“identifying, with the controller, that the level of wear in the brush exceeds the predetermined threshold in response to the level of electrical resistance being below a predetermined threshold” (¶14)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)];
	“wherein the detection device is configured to record one or more” “operations of the element” “an indicator in communication with the detection device to indicate that the element requires replacement or adjustment, in response to the one or more operations of the element recorded by the detection device” [See a detection device records operation of the element (e.g.; record wear level of the brush) and an indicator communicates with detection device (e.g.; controller with indicator receives operation signal including wear level information from the detection device) to indicate if the element requires replacement in response to receiving operation information from the detection device (e.g.; in response to receiving the wear level information, the controller indicates if the element needs replacement): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)….“identifying, with the controller, that the level of wear in the brush exceeds the predetermined threshold in response to the level of electrical resistance being below a predetermined threshold” (¶14)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)];
	“wherein the power tool element indicating system is part of the portable power tool” [See the indicating system is part of the portable power tool 100: “The saw 100 further includes an object detection system 102 that is includes a digital controller 140, memory 142, clock source 144, amplifier 146, transformer 150 and demodulators 143A and 143B.” (¶57)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced” (¶134)], but doesn’t explicitly disclose, “wherein the detection device is configured to record one or more of the following operations of the element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” “an indicator in communication with the detection device to indicate that the element requires replacement or adjustment, in response to the one or more operations of the element recorded by the detection device,”
	However, McDonnell discloses, “wherein the detection device is configured to record one or more of the following operations of the element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements. McDonnell teaches: recording a number of cycles of the component: “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)];
	“an indicator in communication with the detection device to indicate that the element requires replacement or adjustment, in response to the one or more operations of the element recorded by the detection device,” [See the system indicates that the element/component needs replacement or adjustment in response to operations of the component/element (e.g.; operation of the tool element where life cycle is monitored during the operation, and when scheduled changeout is greater than the urgency threshold, the system determines and indicates that a replacement is required): “By using a plurality of colors, e.g.” “yellow to indicate that at least one tool should be replaced “soon”, and red to indicate that at least one tool has been used beyond its scheduled cycle life, the display device 30 provides the operator with an intuitive and easily interpreted indication of the status of the machines 12, 14.” (¶36)… “If the scheduled changeout is greater than the urgency threshold, then a yellow tool status is preferably returned 118.” (¶51)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of recording a number of cycles of the component and the capability of indicating that the tool component needs replacement in response to operation of the element/component taught by McDonnell with the system taught by Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to proactively monitoring the use of the tool component with an improved tool wear monitoring system [McDonnell: “improved tool wear monitoring system and method that overcomes the above-mentioned limitations and others.” (¶10)… “proactive in monitoring tool life and is well suited for use with manufacturing machines engaged in repetitive production of machined parts” (¶11)].

Claim 2 (amended):
	Regarding claim 2, Laliberte and McDonnell disclose all the elements of claim 1.
	Laliberte further discloses, “the detection device is configured to record operation of the element, compare the recorded operation with a threshold value and determine that the element requires replacement or adjustment when the recorded operation equals or exceeds the threshold value.” [See the system records operation of the element; compares the recorded operation with a threshold; determines that the element needs a replacement when the recorded operation exceeding a threshold: “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].

Claim 4:
	Regarding claim 4, Laliberte and McDonnell disclose all the elements of claim 1.
	Laliberte further discloses, “the detection device is configured to determine a position and/or orientation and/or other characteristic of the element, compare the determined position and/or orientation and/or other characteristic with a threshold value or a range and determine that the element requires replacement or adjustment when the determined position and/or orientation and/or other characteristic does not comply with the threshold value or the range.” [Examiner notes that claim requires:
only one of position, orientation, or other characteristic
only one of threshold value or a range
	Laliberte teaches: see the system records operation of the element (e.g.; other characteristic such as wear level); compares the recorded operation with a threshold; determines that the element needs a replacement when the recorded operation exceeding a threshold (e.g.; other characteristic such as wear level does not comply with the threshold value): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].




Claim 5 (amended):
	Regarding claim 5, Laliberte and McDonnell disclose all the elements of claim 1.
	Laliberte further discloses, “the detection device is configured to determine one or more of the following of the element: a level of wear; a wear profile; an electric current profile; a separation from a part of the power tool; a level of protrusion; an installation orientation; a level of tension.” [Examiner notes that claim requires only one of a level of wear; a wear profile; an electric current profile; a separation from a part of the power tool; a level of protrusion; an installation orientation; a level of tension.
	Laliberte teaches determining a level of wear: “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].

Claim 6 (amended):
	Regarding claim 6, Laliberte and McDonnell disclose all the elements of claim 1, but Laliberte doesn’t explicitly disclose, “the detection device analyses a determined characteristic of the element to determine an estimated remaining lifespan of the element.”
	However, McDonnell discloses, “the detection device analyses a determined characteristic of the element to determine an estimated remaining lifespan of the element.” [See the system analyzes a determined chaecteristics (e.g.; the rate of component use based on cycle) and determines an estimated remaining lifespan (e.g.; determine estimated remaining life of the component): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)… “monitoring apparatus is provided for monitoring a manufacturing machine having a plurality of component tools” “monitoring apparatus includes an input device adapted to detect occurrences of a machine cycle as a machine cycle count. A counter stores the machine cycle count.” (¶12)… “detects machine cycles of the manufacturing machine, estimates a machine operating rate based on the detecting step over time, and projects tool change times for each of the plurality of tools based on the estimated machine operating rate and pre-selected tool cycle lifetime values for each of the plurality of tools.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of McDonnell with the system taught by Laliberte and McDonnell as discussed above in claim 1. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 1.



Claim 7 (amended):
	Regarding claim 7, Laliberte and McDonnell disclose all the elements of claim 1,
	Laliberte further discloses, “the detection device disables operation of the power tool if the detection device determines that the element requires replacement or adjustment.” [See the system disables the operation of the replaceable component when the replaceable component needs replacement (e.g.; wear level exceeded): “the controller is further configured to disable operation of the motor in response to the identified level of wear exceeding the predetermined threshold.” (¶22)… “the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312). The resistance drops as the brushes wear and grow thinner, which reduces the total resistance through the springs 1362A and 1362B and the corresponding brushes 1358A and 1358B.” “the controller 140 also disables operation of the saw 100 until any worn brushes have been replaced” (¶135)].

Claim 8 (amended):
	Regarding claim 8, Laliberte and McDonnell disclose all the elements of claim 1, 
	Laliberte further discloses, “the detection device resets or deletes the recorded operation of the element when the detection device determines that the element has been replaced.” [See the recorded operation is reset after the replacement: “The process 1000 continues during a maintenance operation. In addition to any required maintenance to repair or replace mechanical or electrical components in the saw 100, the maintenance operation further includes resetting the counter value in the memory of the saw 100 to return the saw to operation (block 1020).” “reprogram the memory 142 to reset the counter that stores the number of times that the implement reaction mechanism has been activated.” (¶119)].

Claim 9 (amended):
	Regarding claim 9, Laliberte and McDonnell disclose all the elements of claim 1, 
	Laliberte further discloses, “the detection device resets the indicator when the detection device determines that the element has been replaced or adjusted.” [See after resetting, the system, restarts the operation of the saw such that the indicator/notification light that shows the requirement of replacement is also reset (e.g.; warning light reset): “resetting, with an external programming device, the counter in the memory during a maintenance operation, and enabling, with the controller, operation of the saw in response to the counter being reset.” (¶119)… “the light 528A indicates that the saw 100 is ready for operation. The light 528B indicates that the implement reaction mechanism 132 has operated and that the pyrotechnic charge in the implement reaction mechanism 132 should be reset. T” (¶88)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)].



Claim 11:
	Regarding claim 11, Laliberte and McDonnell disclose all the elements of claim 1.
	Laliberte further discloses, “the indicator comprises one or more of the following: an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.” [Examiner notes that claim requires only one of an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.
	Laliberte teaches the indicator is a led or a display: “FIG. 5A depicts an exterior view of a device status display including an external housing 502, indicator lights 528A-528D,” “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush” (¶88)… “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110.” (¶134)].

Claim 14 (amended):
	Regarding claim 14, Laliberte discloses, “A power tool element indicating method for a portable power tool, the method comprising:” [See power tool element indicating method (i.e.; power tool element/part/component status indicating method) for power tool: “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)];
	“determining, by a detection device in communication with an element of the portable power tool, whether the element of the portable power tool requires replacement,” [See a detection device (e.g.; sensor with controller) in communication with an element of the power tool (e.g.; sensor with controller device in communication with brush) to determine whether the element of the power tool requires replacement: “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)….“identifying, with the controller, that the level of wear in the brush exceeds the predetermined threshold in response to the level of electrical resistance being below a predetermined threshold” (¶14)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)];
	“the detection device recording one or more of the” “operations of the element” [See a detection device records operation of the element (e.g.; record wear level of the brush): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal,” (¶13)….“identifying, with the controller, that the level of wear in the brush exceeds the predetermined threshold in response to the level of electrical resistance being below a predetermined threshold” (¶14)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110”];
	“indicating, by an indicator in communication with the detection device, that the element requires replacement or adjustment.” [See the system indicating if the element requires replacement (e.g.; in response to receiving the wear level information, the controller indicates if the element needs replacement): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)…. “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)], but doesn’t explicitly disclose, “the detection device recording one or more of the following operations of the element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” “determining, by a detection device whether the element requires adjustment”
	However, McDonnell discloses, “the detection device recording one or more of the following operations of the element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements.” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements. McDonnell teaches: recording a number of cycles of the component: “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)];
	“determining, by a detection device whether the element requires adjustment” [See the system indicates that the element/component needs adjustment such that the system determines 2. the element needs maintenance/adjustment when red indicator lights up (e.g.; warning that needs maintenance): “By using a plurality of colors, e.g.” “red to indicate that at least one tool has been used beyond its scheduled cycle life,” (¶36) (¶51)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of recording a number of cycles of the component and the capability of indicating with a second color light that the tool component needs adjustment taught by McDonnell with the method taught by Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to proactively monitoring the use of the tool component with an improved tool wear monitoring system [McDonnell: “improved tool wear monitoring system and method that overcomes the above-mentioned limitations and others.” (¶10)… “proactive in monitoring tool life and is well suited for use with manufacturing machines engaged in repetitive production of machined parts” (¶11)].




Claim 15 (amended):
	Regarding claim 15, Laliberte and McDonnell disclose all the elements of claim 14.
	Laliberte further discloses, “recording operation of the element; comparing the recorded operation with a threshold value; and determining that the element requires replacement or adjustment when the recorded operation equals or exceeds the threshold value.” [See the system records operation of the element; compares the recorded operation with a threshold; determines that the element needs a replacement when the recorded operation exceeding a threshold: “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].

Claim 17 (amended):
	Regarding claim 17, Laliberte and McDonnell disclose all the elements of claim 14.
	Laliberte further discloses, “comprising the detection device: determining a position and/or orientation and/or other characteristic of the element; comparing the determined position and/or orientation and/or other characteristic with a threshold value or a range; and determining that the element requires replacement or adjustment when the determined position and/or orientation and/or other characteristic does not comply with the threshold value or the range.” [Examiner notes that claim requires:
only one of position, orientation, or other characteristic
only one of threshold value or a range
	Laliberte teaches: see the system records operation of the element (e.g.; other characteristic such as wear level); compares the recorded operation with a threshold; determines that the element needs a replacement when the recorded operation exceeding a threshold (e.g.; other characteristic such as wear level does not comply with the threshold value): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].

Claim 18 (amended):
	Regarding claim 18, Laliberte and McDonnell disclose all the elements of claims 14 and 17.
	Laliberte further discloses, “comprising the detection device determining one or more of the following of the element: a level of wear; a profile; a separation from a part of the power tool; a level of protrusion; an installation orientation; a level of tension.” [Examiner notes that claim requires only one of a level of wear; a profile; a separation from a part of the power tool; a level of protrusion; an installation orientation; a level of tension.
	Laliberte teaches determining a level of wear: “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].

Claim 19 (amended):
	Regarding claim 19, Laliberte and McDonnell disclose all the elements of claim 14, but Laliberte doesn’t explicitly disclose, “comprising the detection device analyzing a determined characteristic of the element and determining an estimated remaining lifespan of the replaceable and/or adjustable element.”
	However, McDonnell discloses, “comprising the detection device analyzing a determined characteristic of the element and determining an estimated remaining lifespan of the replaceable and/or adjustable element.” [See the system analyzes a determined chaecteristics (e.g.; the rate of component use based on cycle) and determines an estimated remaining lifespan (e.g.; determine estimated remaining life of the component): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)… “monitoring apparatus is provided for monitoring a manufacturing machine having a plurality of component tools” “monitoring apparatus includes an input device adapted to detect occurrences of a machine cycle as a machine cycle count. A counter stores the machine cycle count.” (¶12)… “detects machine cycles of the manufacturing machine, estimates a machine operating rate based on the detecting step over time, and projects tool change times for each of the plurality of tools based on the estimated machine operating rate and pre-selected tool cycle lifetime values for each of the plurality of tools.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of McDonnell with the method taught by Laliberte and McDonnell as discussed above in claim 14. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 14.

Claim 20 (amended):
	Regarding claim 20, Laliberte and McDonnell disclose all the elements of claim 14,
	However, Laliberte discloses, “comprising the detection device disabling operation of the power tool if the detection device determines that the element requires replacement or adjustment.” [See the system disables the operation of the replaceable component when the replaceable component needs replacement (e.g.; wear level exceeded): “the controller is further configured to disable operation of the motor in response to the identified level of wear exceeding the predetermined threshold.” (¶22)… “the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312). The resistance drops as the brushes wear and grow thinner, which reduces the total resistance through the springs 1362A and 1362B and the corresponding brushes 1358A and 1358B.” “the controller 140 also disables operation of the saw 100 until any worn brushes have been replaced” (¶135)].

Claim 21 (amended):
	Regarding claim 21, Laliberte and McDonnell disclose all the elements of claim 14,
	Laliberte further discloses, “comprising the detection device resetting or deleting the recorded operation of the element when the detection device determines that the element has been replaced.” [See the recorded operation is reset after the replacement: “The process 1000 continues during a maintenance operation. In addition to any required maintenance to repair or replace mechanical or electrical components in the saw 100, the maintenance operation further includes resetting the counter value in the memory of the saw 100 to return the saw to operation (block 1020).” “reprogram the memory 142 to reset the counter that stores the number of times that the implement reaction mechanism has been activated.” (¶119)].

Claim 22 (amended):
	Regarding claim 22, Laliberte and McDonnell disclose all the elements of claim 14,
	Laliberte further discloses, “comprising the detection device resetting the indicator when the detection device determines that the element has been replaced or adjusted.” [See after resetting, the system, restarts the operation of the saw such that the indicator/notification light that shows the requirement of replacement is also reset (e.g.; warning light reset): “resetting, with an external programming device, the counter in the memory during a maintenance operation, and enabling, with the controller, operation of the saw in response to the counter being reset.” (¶119)… “the light 528A indicates that the saw 100 is ready for operation. The light 528B indicates that the implement reaction mechanism 132 has operated and that the pyrotechnic charge in the implement reaction mechanism 132 should be reset. T” (¶88)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)].

Claim 24:
	Regarding claim 24, Laliberte and McDonnell disclose all the elements of claim 14.
	Laliberte further discloses, “the indicator comprises one or more of the following: an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.” [Examiner notes that claim requires only one of an illumination device; an LED; a display; a liquid crystal display (LCD); a touch sensitive display; an audible indicator.
	Laliberte teaches the indicator is a led or a display: “FIG. 5A depicts an exterior view of a device status display including an external housing 502, indicator lights 528A-528D,” “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush” (¶88)… “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110.” (¶134)].

Claim 26 (amended):
	Regarding claim 26, Laliberte discloses, “A power tool element indicating system comprising a detection device in communication with an element of a portable power tool to:” [See power tool element indicating system 102 (i.e.; power tool element/part/component status indicating system) for power tool 100 : “The saw 100 further includes an object detection system 102 that is includes a digital controller 140, memory 142, clock source 144, amplifier 146, transformer 150 and demodulators 143A and 143B.” (¶57)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced” (¶134)];
	“determine one or more characteristics of the element by recording one or more” “operations of the element:” [See a detection device records operation of the element to determine a characteristics of the element (e.g.; record operation to determine level of wear of the brush): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)….“identifying, with the controller, that the level of wear in the brush exceeds the predetermined threshold in response to the level of electrical resistance being below a predetermined threshold” (¶14)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)];
	“indicate by an indicator that the element requires replacement or adjustment” , but doesn’t explicitly disclose, [See the system indicates that the element requires replacement (e.g.; in response to receiving the wear level information, the controller indicates if the element needs replacement): “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)….“identifying, with the controller, that the level of wear in the brush exceeds the predetermined threshold in response to the level of electrical resistance being below a predetermined threshold” (¶14)… “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)], but doesn’t explicitly disclose, “determine one or more characteristics of the element by recording one or more of the following operations of the element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements” “analyze the one or more characteristics to determine an estimated remaining lifespan of the element.”
	However, McDonnell discloses, “determine one or more characteristics of the element by recording one or more of the following operations of the element: a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; a number of movements” [Examiner notes that claim requires only one of a cumulative duration of use; a number of rotations; a rate of rotation; a number of oscillations; a number of reciprocations; a number of cycles; or a number of movements. 
	McDonnell teaches: see the system determines characteristics of the element
based on recording a number of cycles of the component (e.g.; the rate of component use based on cycle): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)];
	“analyze the one or more characteristics to determine an estimated remaining lifespan of the element.” [See the system analyzes a determined characteristics (e.g.; the rate of component use based on cycle) and determines an estimated remaining lifespan (e.g.; determine estimated remaining life of the component): “Machine cycles of the manufacturing machines are detected and tracked. Operating rates of the manufacturing machines are calculated based on the number of machine cycles per unit of time, preferably cycles per minute. Lastly, the times remaining until tool replacement are estimated based on the number of machine cycles executed, the machine operating rates, and the stored tool life parameter values.” (¶11)… “monitoring apparatus is provided for monitoring a manufacturing machine having a plurality of component tools” “monitoring apparatus includes an input device adapted to detect occurrences of a machine cycle as a machine cycle count. A counter stores the machine cycle count.” (¶12)… “detects machine cycles of the manufacturing machine, estimates a machine operating rate based on the detecting step over time, and projects tool change times for each of the plurality of tools based on the estimated machine operating rate and pre-selected tool cycle lifetime values for each of the plurality of tools.” (¶13)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a characteristics of the element by recording an operation of the element, and combined the capability of determining an estimated remaining lifespan of the element by analyzing the one or more characteristics taught by McDonnell with the system taught by Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to proactively monitoring the use of the tool component with an improved tool wear monitoring system [McDonnell: “improved tool wear monitoring system and method that overcomes the above-mentioned limitations and others.” (¶10)… “proactive in monitoring tool life and is well suited for use with manufacturing machines engaged in repetitive production of machined parts” (¶11)].

Claim 27 (amended):
	Regarding claim 27, McDonnell and Laliberte disclose all the elements of claim 26, but McDonnell doesn’t explicitly disclose, “an indicator in communication with the detection device to display the estimated remaining lifespan of the element.”
	However, McDonnell discloses, “an indicator in communication with the detection device to display the estimated remaining lifespan of the element.” [See the indicator in communication with a display device to display the remaining lifespan of the replaceable component: “A tools processor estimates a remaining operating time for each tool before scheduled replacement. A machine viability processor estimates a remaining operating time for the machine before scheduled replacement of each of the component tools. Lastly, a display device displays the operating time remaining for the machine before scheduled replacement of each of the component tools is required.” (¶13)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of McDonnell with the system taught by Laliberte and McDonnell as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 26.

Claim 28:
	Regarding claim 28, McDonnell and Laliberte disclose all the elements of claim 26,
	Laliberte discloses, “record operation of the element, compare the recorded operation with a threshold value and determine that the element requires replacement or adjustment when the recorded operation equals or exceeds the threshold value” [See the system records operation of the element; compares the recorded operation with a threshold; determines that the element needs a replacement when the recorded operation exceeding a threshold: “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)].




Claim 30:
	Regarding claim 30, Laliberte and McDonnell disclose all the elements of claim 1.
	Laliberte further discloses, “wherein the power tool is selected from one of the following: a lawn mower; a lawn edger; a circular saw; a jigsaw; a reciprocating saw; a mulcher; a chipper; a chainsaw; a pole pruner; a drill; a power file; a sander; a belt sander; an orbital sander; a grinder; a hedge trimmer; a stapler; a sweeper; a router; a nail gun.” [Examiner notes that claim requires only one of a lawn mower; a lawn edger; a circular saw; a jigsaw; a reciprocating saw; a mulcher; a chipper; a chainsaw; a pole pruner; a drill; a power file; a sander; a belt sander; an orbital sander; a grinder; a hedge trimmer; a stapler; a sweeper; a router; a nail gun
	Laliberte teaches power tool can be a circular/reciprocating/jig saw, grinders, drills, nail drivers, sanders, trimmers, routers etc.: “power tools include, but are not limited to, bevel saws, miter saws, table saws, circular saws, reciprocating saws, jig saws, band saws, cold saws, cutters, impact drives, angler grinders, drills, jointers, nail drivers, sanders, trimmers, and routers.” (¶53)].

Claim 31:
	Regarding claim 31, Laliberte and McDonnell disclose all the elements of claim 1.
	Laliberte further discloses, “the element is selected from one of the following: a blade; a catching blade; a cutting blade; a mulching blade; a hybrid blade; a chainsaw chain; an abrading element; a brush; a drill chuck; a carriage; a carrier.” [Examiner notes that claim requires only one of a blade; a catching blade; a cutting blade; a mulching blade; a hybrid blade; a chainsaw chain; an abrading element; a brush; a drill chuck; a carriage; a carrier.
	Laliberte teaches the power tool element is a brush: “the object detection system 102, the saw 112” “detects brush wear in the motor 112 and generates an output to indicate that worn brushes should be replaced via the user interface 110” “Once the resistance drops below a predetermined threshold, the controller 140 generates an output signal via the user interface 110 to indicate that the brushes should be replaced (block 1312).” (¶134)… “The light 528D indicates that the saw 100 requires maintenance to replace a component in the saw, such as a motor brush, or that the saw 100 requires maintenance after the implement reaction mechanism has operated for more than a predetermined number of times.” (¶88)].

Claim(s) 10, 12-13, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell, and Laliberte and further in view of Knudson et al. (US20200030936A1) [hereinafter Knudson].
Claim 10 (amended):
	Regarding claim 10, Laliberte and McDonnell disclose all the elements of claim 1, but Laliberte doesn’t explicitly disclose, “the detection device determines whether the element is compatible with the power tool.”
	However, Knudson discloses, “the detection device determines whether the element is compatible with the power tool.” [See the system determines that the replacement component is compatible with the power tool: “the check-out response routine may determine whether a checked-out CAP is compatible with the checked-out abrading tool.” (¶326)… “usage data includes how much time abrading tool 8 was in use, the usage data routine may determine whether abrading tool 8 is approaching the end of its expected operating time between maintenance events or its expected life. Accordingly, based on data stored in database 6, computing device 4 may flag abrading tool 8 to be removed from service for maintenance, discarded, and/or replaced.” (¶348)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining if a tool component is compatible with the power tool taught by Knudson with the system taught by Laliberte and McDonnell as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to enhance safety, asset security, regulatory compliance, and inventory management [Knudson: “may enhance safety, asset security, regulatory compliance, and inventory management.” (¶3)].

Claim 12:
	Regarding claim 12, Laliberte and McDonnell disclose all the elements of claims 1 and 11, but Laliberte doesn’t explicitly disclose, “the indicator is part of a user's computing device, such as a mobile phone, tablet or computer.”
	However, Knudson discloses, “the indicator is part of a user's computing device, such as a mobile phone, tablet or computer.” [See indicator is a part of a user’s computing device 20 (e.g.; indicating tool component needs replacement): “a mobile device 20 (such as a worker's mobile phone) may read data from the communication unit of abrading tool 8, CAP 10,” (¶315)… “send instructions to a device (e.g., abrading tool 8, mobile device 20, etc.) to activate a warning indicator, such as a visible and/or audible alarm. The warning may be directed to the worker, a supervisor, or another person. In this way, someone may be warned that the worker should not use abrading tool 8 with CAP 10, or that the worker should be using any vibration inducing equipment for a period of time. In some examples, the threshold and the warnings may be user configurable. In some examples, the check-out response routine may send instructions to abrading tool 8 to prevent the worker from using abrading tool 8 with CAP 10.” (¶328)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Knudson with the system taught by Laliberte and McDonnell as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 10.

Claim 13 (amended):
	Regarding claim 13, Laliberte and McDonnell disclose all the elements of claim 1, but Laliberte doesn’t explicitly disclose, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the element.”
	However, Knudson discloses, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the element.” [See the replicable cpa unit 115 includes a wireless transmitter that is in communication with a wireless reader of the detection device (e.g.; wireless reader of CAP 120): “CAP communication unit 115 may enable abrading tool 100 to communicate with one or more external devices, such as a CAP 120,” “CAP communication unit 115 may be configured to receive data regarding CAP 120 from CAP 120” “CAP communication unit 115 may comprise an RFID interface, a NFC interface, optical code reader, or other type of wireless communication interface.” “CAP 120 may also comprise a communication unit, such as an RFID interface, NFC interface, or other type of wireless communication interface. In some instances, CAP 120 comprises one or more sensors, such as a temperature sensor, a wear sensor, a crack detection sensor, or another type of sensor. CAP communication unit 115 may receive data based on measurements of the sensors of CAP 120.” (¶368)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Knudson with the system taught by Laliberte and McDonnell as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 10.



Claim 23 (amended):
	Regarding claim 23, Laliberte and McDonnell disclose all the elements of claim 14, 
	Laliberte discloses, “the portable power tool” [See the power tool is a handheld power tool (e.g.; power tool operated by the operator such as using operator’s hand): “The saw 100 further includes an object detection system 102 that is includes a digital controller 140,” “detects contact between the blade 102 and other objects, including potentially a hand or other portion of the body of the operator of the saw,” (¶57)… “a first signal corresponding to a level of wear in the brush, identifying, with a controller, a level of wear for the brush with reference to the first signal, and generating, with the controller and a user interface device, an output requesting replacement of the brush in response to the identified level of wear exceeding a predetermined threshold.” (¶13)], but doesn’t explicitly disclose, “comprising the detection device determining whether the element is compatible with the” “power tool.”
	However, Knudson discloses, “comprising the detection device determining whether the element is compatible with the” “power tool.” [See the system determines that the replacement component is compatible with the power tool: “the check-out response routine may determine whether a checked-out CAP is compatible with the checked-out abrading tool.” (¶326)… “usage data includes how much time abrading tool 8 was in use, the usage data routine may determine whether abrading tool 8 is approaching the end of its expected operating time between maintenance events or its expected life. Accordingly, based on data stored in database 6, computing device 4 may flag abrading tool 8 to be removed from service for maintenance, discarded, and/or replaced.” (¶348)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining if a tool component is compatible with the power tool taught by Knudson with the method taught by McDonnell, and Laliberte as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination in order to enhance safety, asset security, regulatory compliance, and inventory management [Knudson: “may enhance safety, asset security, regulatory compliance, and inventory management.” (¶3)].

Claim 25 (amended):
	Regarding claim 25, Laliberte and McDonnell disclose all the elements of claim 14, but Laliberte doesn’t explicitly disclose, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the element.”
	However, Knudson discloses, “the detection device comprises a wireless reader mounted on, in or to the power tool, the wireless reader in communication with a wireless transmitter attached to, embedded in, or part of the element.” [See the replicable cpa unit 115 includes a wireless transmitter that is in communication with a wireless reader of the detection device (e.g.; wireless reader of CAP 120): “CAP communication unit 115 may enable abrading tool 100 to communicate with one or more external devices, such as a CAP 120,” “CAP communication unit 115 may be configured to receive data regarding CAP 120 from CAP 120” “CAP communication unit 115 may comprise an RFID interface, a NFC interface, optical code reader, or other type of wireless communication interface.” “CAP 120 may also comprise a communication unit, such as an RFID interface, NFC interface, or other type of wireless communication interface. In some instances, CAP 120 comprises one or more sensors, such as a temperature sensor, a wear sensor, a crack detection sensor, or another type of sensor. CAP communication unit 115 may receive data based on measurements of the sensors of CAP 120.” (¶368)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Knudson with the system taught by Laliberte and McDonnell as discussed above. A person of ordinary skill in the power tool monitoring field would have been motivated to make such combination for the same reasons as described above in claim 23.








Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Rejections under 35 U.S.C. § 103
	Here, modifying either Wang or McDonnell to be portable would change the principle of operation of the reference (i.e., automation) and require significant, inoperable- rendering redesign as both Wang and McDonnell are directed to CNC automated manufacturing systems with large build areas and high precision componentry which is both heavy and complex. Additionally, use of a detection element goes against the explicit teachings of Wang to reduce reliance on sensors. Accordingly, Applicant submits that claims 1 and 14 are not obvious over Wang in view of McDonnell or Laliberte.

	Claims 2, 4 to 9, 11, 15, 17 to 22, 24, and 29 to 31 depend from claims 1 and 14 and are allowable at least for those reasons as described with respect to claims 1 and 14. Thus, Applicant respectfully requests withdrawal of the rejection of claims 1, 2, 4 to 9, 11, 14, 15, 17 to 22, 24 and 29 to 31.

	Claims 10, 12, 13, 23, and 25 depend from claims 1 and 14 and are allowable at least for those reasons as described with respect to claims 1 and 14. Thus, Applicant respectfully requests withdrawal of the rejection of claims 10, 12, 13, 23, and 25.
(Pages: 9-10)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
	Applicant’s amendments changed the scopes of the claims. In response to applicant's amendments the rejections have been updated. As described in the current office action Laliberte teaches a portable power tool indicating system. Laliberte in view of McDonnell teach all the limitations of claims 1 and 14 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-2, 4-15, and 17-28, 30 and 31 are rejected under 35 USC § 103 rejections in view of the references as presented in the current office action.

(b)	Rejections under 35 U.S.C. § 103
	Applicant respectfully traverses the rejection of claims 26 to 28 under 35 U.S.C. § 103 as allegedly being obvious over McDonnell in view of Laliberte. Claim 26 features a power tool indicating system that determines one or more characteristics of an element of a portable power tool. As discussed above, McDonnell is directed automated manufacturing. Accordingly, claim 26 is allowable over McDonnell in view of Laliberte. Claims 27 and 28 depend from claim 26. Accordingly, applicant respectfully requests withdrawal of the rejection of claims 27 and 28. C.
(Page: 10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	In response to applicant's argument that “McDonnell is directed automated manufacturing”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Applicant’s amendments changed the scopes of the claim. In response to applicant's amendments the rejections have been updated. 
	As described in the current office action Laliberte teaches a portable power tool indicating system. 
	As described in the current office action, McDonnell teaches, for example, the technique of determining a characteristics of the element by recording an operation of the element, and determining an estimated remaining lifespan of the element by analyzing the one or more characteristics. McDonnell reference is not used for the portability function of the power tool; however McDonnell reference is used for technique of data recording/collection and analysis of that data to find a result (i.e.; lifespan).
	Laliberte in view of McDonnell teach all the limitations of claim 26 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-2, 4-15, and 17-28, 30 and 31 are rejected under 35 USC § 103 rejections in view of the references as presented in the current office action.







Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20180272491A1 - Tool wear monitoring and predicting method:
	Simultaneously monitoring and predicting cutting tool wear values and cutting tool life values of cutting tools respectively mounted on several tool machines (¶6). Cutting tool is replaced with a new cutting tool when the tool wear predicted value is greater than or equal to a maximum tool wear threshold (¶7).

US20200209831A1 - Tool-life prediction system and method thereof:
	Tool-life prediction system and a method that can transform each individual measurement data detected by an online measurement device into a corresponding complex process capability index (Cpk) data for further training an artificial neural network. Thereupon, deviations of the Cpk after each machining can be predicted, corresponding tool-life prediction scale can be obtained (¶6).

US20190176727A1 - Portable power source with removable battery pack:
	If the controller 62 determines that the battery voltage is greater than the first predetermined threshold, the method 200 continues to step 210. If the controller 62 determines that the battery voltage is not greater than the first predetermined threshold, the controller 62 turns on the red LED light and the yellow LED light on the status indicator 42. The red LED light is an indication of a fault condition of the power source 30 (¶74).
US20150070183A1 - Brush maintenance system for engine driven welder:
	As brush 610 wears in the direction of wear, indicator 808 moves on gauge 810 providing illustration of an amount of wear. Gauge 810 can include a graphic, a color, a number, a range of numbers, a letter, words, symbols, and the like. For instance, gauge 810 can include a green colored portion and a red colored portion, wherein indicator 808 in green portion is representative of brush wear within desired settings for wear and indicator 808 in red portion is representative of brush wear outside desired settings for wear. In other words, green can relate to brush 610 as usable and red can relate to brush 610 needing maintenance, service, and/or replacement (¶52).

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116